This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JAIME RAMIREZ,

 3          Worker-Appellant,

 4 v.                                                                    NO. A-1-CA-36492

 5 RONNIE SUTTON and NEW
 6 MEXICO FOUNDATION, INC., CO.,

 7          Employer/Insurer-Appellees.

 8 APPEAL FROM WORKERS’ COMPENSATION ADMINISTRATION
 9 Leonard J. Padilla, Workers’ Compensation Judge

10 Glen L. Houston
11 Albuquerque, NM

12 for Appellant

13 Lynn & Associates, LLC
14 Phyllis Savage Lynn
15 Albuquerque, NM.

16 for Appellees

17                                 MEMORANDUM OPINION

18 VIGIL, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.


4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        _______________________________
7                                        MICHAEL E. VIGIL, Chief Judge



8 WE CONCUR:



 9 _________________________________
10 EMIL J. KIEHNE, Judge



11 _________________________________
12 JENNIFER L. ATTREP, Judge




                                           2